OFFlCE OF THE ATTORNEY   GENERAL   OF TEXAS
                       AUSTIN




Hon. hler X. Cox
DiatrIot Attorney
&~evlIht, Te=w
Hon. Alex F. COX, Page 2


               "3. Has the state thbflghtto require smith
          to pay for a new lloense, or his prorata share them-
          of, merely b6OEUse his.psrtner Jones (leoidesto quit
          buslnasssand cell his interest in the dare to saw
          other party?'
          Your queetioeslnvolvathe applioatlm and oamtx&-
tion OS oerta.lnpro~islons of the Texas Liquor Control Aet an&
amendmsnts thereto, as lnoorporatadln the Code of Crlmlaal
Prooedure of 1923, under Artioles 666-l et seq. and 667-l et
seq*
          Artlole 6674,       8ottha Tetxaslslquor  Control
Act, providea in motion p"h) that the term *persatP shall
mean and refer to any natural person br aosooiatlonOS natural




           'Pourpartloularattentionis direuted to the
aSlon6 of Artiole 617-7(d) and Artfole 68749(k). l3eoti~
(a) umler the former pnwlde6 that no lloeaee l~amb urder
the pmvlsionrr OS thh art1010 ehall ba assignable b the
holderthersoS to any othar persmj provided that I%ould
any hohhr of a lioonm desire to ohaags a &~a of busiomrr
Uedgnated in OUOWlloezue, ha MY do bo by a@ylng to the
oounty judge and reodv-inghis oonssnt or approval a8 1x1
the af30 oforlglnal a llaation for Uoanee astherelnpmw
*de., %     . seotion (8 under the lattsr ArtlOl~ JMlaed,pro-
                l

tides that the Board o* Adaln5attntor shall have ThorpowoF
     uthoritp to 08nool the 1ioanas OS any person
      authorleed to sell beer alter netloe and he




          The aot prortdss that ft ,sbal be wlawSulSor
any person to nmnuSaotur0 or brsw ibc ths puppoe 0r rralo9lr
                                                            : ““.I”
                                                                .pi4


Hon.Alex F. Cox,Pttgs
                    3


to import into this state, or to distribute,or sell any
beer, or to poseesa any beer for the purpose of sale within
thle state without having first obtained an appropriate U-
OMSO as provided for in the aot. *Person* moaning Wpartner-
ship" the aot deals with partners as an entity inf#oSa~as
the l~oenoe is oohoemed. The lfOOll8O inthiS   OCLSOWW  is6UOd
to Jones and Smith, partners. To allow a partner to
wlthbraw Sranthebusloese andvdthdrawhle imae twlq'a per-
mlt in favor of another partner would, in eifeot, be tram-
Sex-ringhis interest in the permit or Uoense regardlessOS
v&at that interest might be. Suoh was held lnan opinLon
written by Hon. Joe Sharp, AeeistaatAttorney General, to
I?QIL.
     Bert yard, administratorOS the Texas Liquor GontlmL
Board on t?member 30, 193f3,whioh eplnion held that there-
mining par9ner was not ehtitlod to sell alooho~o'bbvera&s
tinderany permit ox lloense whloh may have been held by the

oontrol the iseuanoe 0r lloenses and,regulate the aale OS
almhollo beverages.
          InwlBoMe0r8tateTs.Des#l+a,        lOGTe& 96,
145 S.W. 590, the Supmns Court held that.the right to mall.
lutoxloanteis uot a property fight, but a pr,ivilegegranted
by #MI &ate whioh, may be rev&cd 8nd the state Ima the power
to provide t&e manner OS its rsvooatlon. This ease maong
othars,was olted and followed as authorityforthe hold
lnBradleyvs.Texas Liquor ControlWard,1GBG.W,         (9d)
                                                        %G
imo1vln.g our present Liquor Go~trol Act, end we quote Sron l
this latter oaw a6 r0mtu
          wA permlttee or lloanwe under the aot
     has no nested right to roll liquor, but15 a mm3
     permlttee or lioeneeewith the pdvllege   OS SOIL-
     ing liquor In aooordanobrdth the terms of the aot,
     end aooepts hls per&t or llaetme subJeet to the
     authority oS the board to osaeel it Sor any rio-
     l&on   oS the statutes or sny rule or regulation
     promulgatedby the board under authotity OS the
     act.*
          Ln.~~8rt0    you  qwetbe     1 and 8, it ie th6w0-
the opinion 0r thle Dewtm~t     that whore 8 retall &88lea?u
Lioeneels feswdunderthe     TermiiL%quo~GontmlAetlnLne
name of partners, a dissolutionOS the psrtnezah5.p  opesmtes
aa a revooation of the Uoense, Sel.XUg bear under suehll-
eslraebyther~infnggartnerorrrrar~rahipe~~dis
in vfolatlon of the Tttre~&X~W+X'W-1      Act,
Hon. Alex I. Cox, PnpJe4


           In answer to your third q\lestion,it is our opin-
~lon that tha atate ha8 a right to req.&e a nmlloenso to
 be obtained by the remainin partner or new partnershipand
                             0.iprocadent to @gaging in tho
 oharga therefor as a oomiltfl
 bualness of aelllng.beer.

          Trustlngthat theaboveansvers your quastlon, we

                                    Yours
                                 ATTORHEY




 APPR0VEDJul.l   , 1939
          u-                .

ATTORNEY GENERAL OF.TEXAS